DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received October 21, 2021 has been entered. Support for the Amendment is provided by the Applicant’s original disclosure, including Figure 5.
Response to Arguments
	The Applicant’s arguments and remarks received October 21, 2021 (“Remarks”) have been fully considered. 
Specification
	The objection to the Specification set forth in the July 22, 2021 Non-Final Rejection is withdrawn in view of the Amendment to the Title of the Application.
35 U.S.C. 102 rejection over US2013/0177832 to Tsubosaka et al.
	The Applicant’s arguments with respect to the rejection of claims 1-5 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0177832 to Tsubosaka et al. have been fully considered. It is respectfully submitted that the arguments are not persuasive and the rejection is maintained. 
	The Applicant contends that TSUBOSAKA does not disclose each and every element claimed and therefore cannot anticipate the claims, particularly the claimed first gas diffusion layer laminated on an outside of the first electrode layer and a second gas diffusion layer laminated on an outside of the second electrode layer. Remarks at 8. To further support this argument, the Applicant contends that TSUBOSAKA does not teach 
	Contrary to the Applicant’s argument, TSUBOSAKA discloses the disputed limitations. For example, Figure 1 illustrates gas passage members 30 which may be porous material such as porous carbon, and is “between separator 40 and the electrode 2 to spread over the reactive gas in the flow channels 43 to the entire gas diffusion layer 2g.” TSUBOSAKA at [0076]. TSUBOSAKA accordingly makes clear that the layer 2g of Figure 1, while referred to as a gas diffusion layer, is part of electrode 2. Additionally, the gas passage members 30, which may be porous carbon and which serve to spread gas flow over the electrodes 2, are analogous to the claimed gas diffusion layers. 

    PNG
    media_image1.png
    300
    743
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    223
    322
    media_image2.png
    Greyscale

			TSUBOSAKA Fig. 1				Applicant Fig. 5
	Because TSUBOSAKA discloses the disputed limitations, the rejection is maintained below and made final.
U.S.C. 103 rejection over TSUBOSAKA
	The Applicant contends that the rejection of Claim 6 as unpatentable over TSUBOSAKA is improper because TSUBOSAKA is deficient with respect to, inter alia, the claimed gas diffusion layer configuration with the main electrode and sub-electrode. Remarks at 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-5 and 7, 8, and 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0177832 to Tsubosaka et al.

Regarding Claim 1, US2013/0177832 to Tsubosaka et al. (“TSUBOSAKA”) discloses a fuel cell (abstract, Fig. 1), comprising: an electrolyte membrane (Fig. 1, membrane 1); a first electrode layer and a second electrode layer disposed on a first surface and a second surface of the electrolyte membrane (as shown by Fig. 1 first electrode layer includes anode diffusion layer 2g and catalyst layer 2c, and second electrode includes cathode diffusion layer and cathode catalyst layer 2g, 2c 
	TSUBOSAKA further discloses the first electrode layer comprises catalyst layer 2c and gas diffusion layer 2g which make up an electrode. A portion of the electrode, including the peripheral portions of catalyst layers 2c, resides under seal gasket 20. 
	TSUBOSAKA does not expressly describe the electrode as claimed “wherein the first electrode layer includes a first main electrode layer disposed on the first surface of the electrolyte membrane and inside the first gasket; and a first sub-electrode layer having a first portion inserted between the first main electrode layer and the electrolyte membrane and a second portion inserted between the first gasket and the electrolyte membrane.” However, the electrode of TSUBOSAKA such as anode 2 of the MEA 5 of Fig. 1 comprises the portions claimed, as shown by annotated Fig. 1 below, and accordingly reads on this claim language.
[AltContent: oval][AltContent: rect][AltContent: arrow][AltContent: textbox (Central portion of 2c+2g corresponding to claimed “first main electrode disposed on the first surface of the electrolyte membrane and inside the first gasket”)][AltContent: arrow][AltContent: textbox (Peripheral portion of 2c corresponding to claimed “first sub-electrode layer having a first portion inserted between the first main electrode layer and the electrolyte membrane and a second portion inserted between the first gasket and the electrolyte membrane”)]
    PNG
    media_image3.png
    325
    599
    media_image3.png
    Greyscale

Figure 1 of TSUBOSAKA, annotated
	To further support this assertion, it is noted that the claim language uses the term “portion” to describe the various electrode regions and dependent claim 5 indicates that the different portions of the electrode may be formed of the same material. The different portions of TSUBOSAKA’s electrodes read on the claimed limitation because the electrodes of TSUBOSAKA comprise portions that meet each structural limitation claimed and furthermore may comprise the same material as asserted below with respect to Claim 5. 
	TSUBOSAKA discloses a first gas diffusion layer (Fig. 1, gas passage member 30) laminated on an outside of the first electrode layer (as shown by Fig. 1, laminated onto layer 2g of electrode 2), and a second gas diffusion layer laminated on an outside of the second electrode layer (Fig. 1, second member 30 laminated onto layer 2g of second electrode 2). For example, Figure 1 illustrates gas passage members 30 which may be porous material such as porous carbon, and is “between separator 40 and the [AltContent: textbox (GDL)]diffusion layers. 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    300
    743
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    223
    322
    media_image2.png
    Greyscale

			TSUBOSAKA Fig. 1				Applicant Fig. 5

	Regarding Claim 2, TSUBOSAKA is relied upon as above with respect to the fuel cell of claim 1, and further discloses the first sub-electrode layer has a thickness that is less than a thickness of the first main electrode layer (where as illustrated in annotated Fig. 1 above, the extending peripheral portion of 2c has a thickness less than that of the central portion of 2c+2g).  
	Regarding Claim 3, TSUBOSAKA is relied upon as above with respect to the fuel cell of claim 2, and further discloses wherein an adhesive material is applied to a predetermined thickness between the first gasket and the electrolyte membrane (para. 106-107, adhesive material 7 is applied to the gas diffusion layer and catalyst layer 2g and 2c respectively to bond the membrane MEA and seal) to bond the first gasket and 
	Regarding Claim 4, TSUBOSAKA is relied upon as above with respect to the fuel cell of claim 1, and further discloses wherein the first main electrode layer has a shape that covers an entire area where the first surface of the electrolyte membrane is surrounded by the first gasket (as shown by Fig. 1 where the gasket regions of seal 10 surround electrode 2 and central portion of 2c+2g).  
	Regarding Claim 5, TSUBOSAKA is relied upon as above with respect to the fuel cell of claim 1, and further discloses wherein the first main electrode layer and the first sub-electrode layer are formed of a same material (para. 71-72 discloses that the diffusion layer portion 2g and catalyst containing portion 2c of the electrode may each be made of carbon materials and thus are formed of a same material as claimed; furthermore, sectioning the electrode 2 into the portions claimed also results in the main electrode layer and first sub-electrode layer comprising the same materials).  
	Regarding Claim 7, TSUBOSAKA is relied upon as above with respect to the fuel cell of claim 1, and further discloses wherein the second electrode layer includes: a second main electrode layer disposed on the second surface of the electrolyte membrane and inside the second gasket (Fig. 1 cathode 2 including 2c and 2g, inner portion adjacent the membrane 1); and a second sub-electrode layer having a first portion inserted between the second main electrode layer and the electrolyte membrane 
	Regarding Claim 8, TSUBOSAKA is relied upon as above with respect to the fuel cell of Claims 1-7. TSUBOSAKA further discloses a method for manufacturing a fuel cell (para. 33, para. 39), comprising: preparing an intermediate electrolyte-membrane product that includes an electrolyte membrane and a first sub-electrode layer formed on a first surface of the electrolyte membrane (hot pressing the MEA); bonding a first gasket and a second gasket to the first surface and a second surface of the electrolyte membrane, respectively, to disposed the first and second gaskets adjacent to an edge of the electrolyte membrane, the second surface being opposite to the first surface (para. 74 teaches injection molding the resin material to cover the peripheral edges of the MEA); and forming a first main electrode layer on the first surface of the electrolyte membrane and inside the first gasket and forming a second electrode layer on the second surface of the electrolyte membrane and inside the second gasket, wherein the first gasket is bonded to the first surface of the electrolyte membrane such that a15Attorney Docket No. 058294-677001US(Patent) portion of the first gasket overlaps the first sub-electrode layer (para. 74, Fig. 1; para. 106), and wherein the first main electrode layer is formed on the first surface of the electrolyte membrane such that at least a portion of the first main electrode layer overlaps the first sub-electrode layer (each as depicted by Figure 1).

	Regarding Claim 10, TSUBOSAKA is relied upon as above. TSUBOSAKA further discloses the method of claim 8, further comprising: forming the first main electrode layer on the first surface of the electrolyte membrane without a gap between the first main electrode layer and the first gasket with respect to a direction perpendicular to a stack direction in which the electrolyte membrane, the first sub-electrode layer, and the second electrode layer are stacked (as depicted by Figure 1 where no gap is present).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over TSUBOSAKA as applied above.

	Regarding Claim 6, TSUBOSAKA is relied upon as above with respect to the fuel cell of claim 1, and is silent with respect to the limitations of claim 6 reciting “wherein the first sub-electrode layer is formed in a ring shape, and an inside end of the first sub-electrode layer in the ring shape is inserted between the first main electrode layer and the electrolyte membrane, and an outside end of the first sub-electrode layer in the ring shape is inserted between the first gasket and the electrolyte membrane.”
	However, at the time of filing it would have been obvious to one of ordinary skill in the art to have modified TSUBOSAKA to comprise a ring shape, and this would result in  wherein the first sub-electrode layer is formed in a ring shape, and an inside end of the first sub-electrode layer in the ring shape is inserted between the first main electrode layer and the electrolyte membrane, and an outside end of the first sub-electrode layer in the ring shape is inserted between the first gasket and the electrolyte membrane as claimed. The motivation for doing so would have been to provide a round or elliptical fuel cell structure for applications where this form/shape is suitable for use. In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Here, the mere change in shape of the fuel cell device and MEA of TSUBOSAKA is an obvious engineering design and is fully within the ambit of one of ordinary skill in the art without any new or unexpected results.
	Regarding Claim 9, TSUBOSAKA is relied upon as above with respect to the fuel cell of Claims 1-7. TSUBOSAKA is silent with respect to the method of claim 8, further comprising: “forming the first sub-electrode layer to a thickness of about 0.01 m to 1 m on the first surface of the electrolyte membrane” as required by Claim 9.
	However, at the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of TSUBOSAKA to comprise forming the first sub-electrode layer to a thickness of about 0.01 µm to 1 µm on the first surface of the electrolyte membrane. The motivation for doing so would have been to form the sub-electrode layer with a workable range of thickness suitable to perform the required functionality in the fuel cell of TSUBOSAKA.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729